           Case 2:20-cv-00811-GMN-EJY Document 38 Filed 12/07/20 Page 1 of 3




1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
     BYFORD “PETER” WHITTINGHAM,                       )
4                                                      )
                           Plaintiff,                  )        Case No.: 2:20-cv-00811-GMN-EJY
5
            vs.                                        )
6                                                      )                      ORDER
     NEVADA ATTORNEY GENERAL’S                         )
7    OFFICE, et al.,                                   )
                                                       )
8
                           Defendants.                 )
9           Pending before the Court is the Order and Report and Recommendation (“R&R”) of
10   United States Magistrate Judge Elayna Youchah, (ECF No. 31). The Order grants Plaintiff
11   Byford “Peter” Whittingham’s (“Plaintiff’s”) Motion for Leave to Amend, (ECF No. 18), such
12   that Plaintiff has the opportunity to replead his Title VII retaliation claim against the Nevada
13   Attorney General’s Office. (Order and R&R 11:11–13, ECF No. 31). The R&R recommends
14   that other proposed amendments in Plaintiff’s Motion to Amend be denied with or without
15   prejudice. (Id. 11:17–12:13).
16          A party may file specific written objections to the findings and recommendations of a
17   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
18   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
19   determination of those portions to which objections are made. Id. The Court may accept, reject,
20   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
21   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
22   not required to conduct “any review at all . . . of any issue that is not the subject of an
23   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
24   that a district court is not required to review a magistrate judge’s report and recommendation
25



                                                  Page 1 of 3
           Case 2:20-cv-00811-GMN-EJY Document 38 Filed 12/07/20 Page 2 of 3




1    where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
2    1122 (9th Cir. 2003).
3          Here, no party filed an objection, and the deadline to do so, October 6, 2020, has now
4    passed. (See Min. Order, ECF No. 31).
5          Accordingly,
6          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 31), is
7    ACCEPTED AND ADOPTED in full.
8          IT IS FURTHER ORDED that the Motion for Leave to Amend Plaintiff’s Complaint,
9    (ECF No. 18), is DENIED with prejudice with respect to the following proposed
10   amendments:
11      • Plaintiff’s First and Fourth Causes of Action asserted against proposed defendant Aaron
12         Ford for alleged violations of Title VII of the 1964 Civil Rights Act and Nevada Revised
13         Statute Chapter 613 because there is no individual liability for violation of the statutory
14         prohibitions found therein.
15      • Plaintiff’s First and Fourth Causes of Action to the extent he seeks to allege race
16         discrimination against the State of Nevada because Plaintiff did not administratively
17         exhaust this claim.
18      • Plaintiff’s Fourth Cause of Action alleging any state law claims against the State of
19         Nevada because the State is immune from such suit.
20         IT IS FURTHER ORDERED that the following proposed claims be dismissed without
21   prejudice with one additional opportunity to amend.
22      • Plaintiff’s First Cause of Action alleging retaliation against the State of Nevada under
23         Title VII of the 1964 Civil Rights Act. The State does not enjoy immunity from Title
24         VII claims, Plaintiff did exhaust this claim, but Plaintiff’s Proposed FAC fails to allege
25         sufficient facts to state this claim.


                                                   Page 2 of 3
          Case 2:20-cv-00811-GMN-EJY Document 38 Filed 12/07/20 Page 3 of 3




1       • Plaintiff’s Second and Third Causes of Action alleging 1983 and 1981 liability,
2          respectively, against proposed individual defendants David O’Hara and Jane Doe based
3          on their individual capacities. These individual defendants are not immune from suit if
4          sued in their individual capacities, but Plaintiff’s Proposed FAC fails to allege sufficient
5          facts to state these claims.
6          IT IS FURTHER ORDERED that in light of Plaintiff filing his First Amended
7    Complaint, (ECF No. 35), with leave of Court, Defendants’ Motion to Dismiss the original
8    Complaint, (ECF No. 12), is DENIED as moot.
9                       7 day of December, 2020.
            Dated this ___
10

11

12
                                                  ___________________________________
13
                                                  Gloria M. Navarro, District Judge
                                                  UNITED STATES DISTRICT COURT
14

15

16

17

18

19

20

21

22

23

24

25



                                                Page 3 of 3
